Citation Nr: 1504240	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2009, for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issues of service connection for a TBI and entitlement to SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision continued a 30 percent rating for PTSD; the Veteran did not appeal the decision.
 
2.  The Veteran filed a claim for an increased rating on October 9, 2008, and a December 2008 rating decision confirmed and continued the 30 percent rating.

3.  The Veteran filed the instant claim for an increased rating on March 31, 2009. 
 

4.  An increase in PTSD symptomatology became factually ascertainable on October 2, 2008, but not earlier.
 

CONCLUSION OF LAW

The criteria for an effective date of October 2, 2008, but not earlier, for the award of a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, in an October 2008 pre-adjudication letter,    the Veteran was provided notice regarding what information and evidence was needed to substantiate his underlying claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. That letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, VA examination reports, lay statements, and hearing testimony. 

The Veteran was afforded hearing related to his effective date claim before a Decision Review Officer (DRO) in July 2012, and before a Veterans Law Judge (VLJ) in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, and the Veteran volunteered his treatment history and symptomatology relevant to his claim for an earlier effective date. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in     the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided  and what the evidence in the claims file shows, or fails to show, with respect to   that claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an earlier effective date for the assignment of an increased 100 percent disability evaluation for his service-connected PTSD.  In a July 2010 statement, he asserted that the disability rating increase to 100 percent should be effective November 2, 2004, when he states an earlier claim was filed that "deals with the same issue."

The effective date for an award of increased compensation shall be the earliest date   as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication   or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant or his or her duly authorized representative may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase   in disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides a 100 percent disability rating for total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

For historical purposes, in a February 2004 rating decision, the Veteran was granted service connection for PTSD with a 30 percent disability rating assigned effective October 27, 2003.  He did not appeal that decision, nor was new and material evidence submitted during the one year appellate period.  That decision is final.   See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The next claim filed by the Veteran was a claim for an increased rating received in June 2007.  A September 2007 rating decision continued the 30 percent disability rating for PTSD.  The Veteran did not appeal that decision, and no new and material evidence was received within one year.  While there are VA treatment notes dated within one year of the September 2007 rating decision, they show continued treatment for PTSD and do not otherwise show a worsening condition.  In this regard, a November 2007 VA treatment note shows that the Veteran was content with his current medication, was noted to have partial response to current medications, and was assigned a Global Assessment of Functioning (GAF) score of 52, consistent with an earlier August 2007 VA PTSD examination.  A February 2008 VA treatment note also reflects that the Veteran had an appropriate and normal affect and behavior, and a September 2008 VA treatment note indicates that the Veteran's PTSD was controlled.  Thus, while those VA treatment notes are new, they are not considered material as they do not show a worsening of PTSD, and the September 2007 rating decision became final.  See 38 U.S.C.A.     § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

On October 9, 2008, the Veteran filed another claim for an increased rating for PTSD, and a December 2008 rating decision continued the 30 percent disability rating.  The Veteran did not appeal the December 2008 rating decision.  However, in contrast to the September 2007 decision, new and material evidence was received within one year of the October 2008 decision.  38 C.F.R. § 3.156.  Specifically, VA treatment notes dated in July 2009 show that the Veteran was hospitalized for 
worsening PTSD symptoms and assigned GAF scores of 20-25 and 35.  Such evidence supports a worsening of the Veteran's PTSD, and was received within  one year of the December 2008 rating decision.  As such, the evidence may be considered as relating to the earlier October 2008 claim for an increased rating.  38 C.F.R. § 3.156(b).

As noted above, effective dates are based on the date a claim is received or the   date entitlement arose, whichever is later.  The Veteran essentially contends his worsened symptoms have been at a level consistent with a 100 percent disability rating since he filed an earlier claim for an increased rating, reportedly in November 2004, although there is no such claim in the record.  However, the subsequent September 2007 rating decision determined a rating in excess of 30 percent was   not warranted.  That decision is final, and his argument that the proper date for     the 100 percent rating should be based on a 2004 claim must fail.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is . . . an explicit adjudication of a subsequent 'claim' for the same disability").

Based on the facts presented, the earliest effective date assignable in this case would be one year prior to the date the Veteran filed his October 9, 2008, claim for an increased rating.  Thus, the question presented is whether an increase in his PTSD to the 100 percent rate PTSD arose during the one year period prior to October 9, 2008 or any time thereafter until March 31, 2009.  The Veteran does not contend and the record does not show a claim for increase was filed between the September 2007 rating decision and his October 2008 claim.  

Upon review of the record and resolving doubt in the Veteran's favor, the Board finds that an increase in disability was factually ascertainable on October 2, 2008.  Specifically, an October 2, 2008, a VA treatment note documents complaints of worsening symptoms.  While that note also indicates that the Veteran's problems had been worse since starting a new medicine one year prior, VA treatment records dated prior to October 2, 2008 do not show a factually ascertainable increase in the severity of the Veteran's PTSD.  On the contrary, as noted above, a November 2007 VA treatment note shows that the Veteran was content with his current medication, was noted to have partial response to current medications, and was assigned a 
GAF score of 52, suggesting moderate impairment. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  A February 2008 VA treatment note reflects that the Veteran had appropriate and normal affect and behavior, and a September 2008 VA treatment note indicates that the Veteran's PTSD was controlled.  

That October 2, 2008 VA treatment note revealed the Veteran and his wife reporting increased frequency of nightmares with agitation and explosive anger episodes.  They reported that several nights ago the Veteran awoke during a nightmare, finding himself hitting their cat.  As soon as he realized his behavior,   he got control of himself.  The psychiatrist described the mental status examination as "significantly changed from previous."  

In a December 2008 statement, the Veteran's wife detailed her personal observations of the extent of the Veteran's occupational and social impairment.  She noted that the Veteran had "freaked out" and screamed at other employees on prior jobs, resulting in the termination of the Veteran's employment at those jobs.  She also stated that he has threatened to kill her, she is afraid of him and worries that he will kill her, and she has sought help from the Sheriff's office.  She stated that they have not slept      in the same bed for years, that they have no friends or family, and that she is not allowed to speak with neighbors because "he hates everyone!"  She further reported that he throws things, including hammers and tools, and that she does not allow him to drive alone because "he rages on about anyone driving in front of him."  

The Veteran and his wife also provided lay testimony during his 2014 Board hearing that he masked his symptoms and was not forthright with his symptoms because he did not want his gun permit taken away.  He stated that nobody wants to be called a danger to somebody else.  He said his symptoms were the same then as they were in 2009, but he was just better at acting at those times. 


The Board recognizes that a November 2008 VA examiner opined that the Veteran's PTSD symptoms are transient and mild, consistent with a 30 percent disability rating.  However, the Board finds the examination report is inconsistent with other evidence of record, and tends to support the Veteran's reports of not being forthright in discussing his symptoms.  For example, while the examiner found the symptoms to be mild and transient, the examiner also assigned a GAF score of 55, which is indicative of at least moderate impairment.  See DSM-IV. Additionally, the examiner's classification of the symptoms as mild is belied by   her notations that the Veteran has limited friendships, limited social contacts, and reduced stress tolerance impacting his ability to sustain effective relationships, which support much more than mild social impairment.  The Veteran's wife also provided competent and credible lay testimony in a December 2008 statement that the Veteran's PTSD is much more severe than as represented in the November 2008 VA examination report.  The Board also notes that while the examiner noted that the Veteran retired in 2005 from his job due to age or eligibility from duration of work, a letter from a coworker indicates the Veteran was terminated due to failure to report to work.  Similarly, while the examiner noted the Veteran to have good impulse control, the totality of the evidence suggests otherwise, noting the Veteran to have explosive anger requiring police involvement.  

As the psychiatrist who prepared the October 2, 2008 treatment note indicated the Veteran's examination was "significantly changed from previous," the Board will resolve all doubt in the Veteran's favor, and conclude that the increased disability was factually ascertainable as of the date of that clinical report.  Accordingly, an effective date of October 2, 2008 is warranted for the 100 percent rating for PTSD.  The preponderance of the probative evidence is against a finding that an increase was factually ascertainable prior to that date. 


ORDER

An effective date of October 2, 2008, but no earlier, for the assignment of a 100 percent rating for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

REMAND

Concerning the issues of special monthly compensation based on the need for aid and attendance, and service connection for a TBI, the Board notes that in June 2012 and March 2013, the Veteran filed respective timely notices of disagreements with April 2012 and January 2013 rating decisions addressing those specific issues, but a statement of the case has not yet been issued.  Accordingly, remand of those issues for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of entitlement to special monthly compensation based on the need for aid and attendance and service connection for a TBI.  The issues should only be returned to the Board if a timely substantive appeal is filed with respect to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


